DETAILED ACTION
Summary
This is a final Office action in reply to the amendments filed 28 February 2022 for the application filed 22 December 2020. Claims 1-4 are pending:
Claim 1 has been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority (JP2020-139035 filed 20 August 2020; JP2019-238353 filed 27 December 2019) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on 21 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/130,879 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election by Original Presentation
Claim amendments to Claim 1, specifically, the amendment requiring that “the membrane separation layer consists of a crosslinked polyimide” replacing the previously claimed “crosslinked polyamide”, are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: polyimide separation layers are mutually exclusive and distinct from the originally claimed polyamide separation layer and requires a different field of search; furthermore, the prior art applicable to polyamide layers would not likely be applicable to polyimide layers and are likely to raise different non-prior art issues under 35. U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Accordingly, the limitation “the membrane separation layer consists of a crosslinked polyimide” is withdrawn from consideration as being directed to a non-elected invention. The Examiner will consider the originally presented invention, i.e., the membrane separation layer consists of a crosslinked polyamide. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over FURUNO et al. (JP 2019098330A, published 24 June 2019, machine translation referenced herein) with evidentiary support from LIU et al. (Membranes, 2013, 3, pg. 389-405) and SMITH et al. (US PGPub 2005/0137371 A1).
Regarding Claim 1, FURUNO discloses a composite semipermeable membrane having excellent water permeability and durability (abstract). The composite semipermeable membrane comprises a substrate layer 3, a porous support layer 4 on the substrate layer 3, and a separation functional layer 5 on the porous support layer 4 as shown in FIG. 1 (§“1. Composite Semipermeable Membrane”, pg. 3, par. 4). The porous support layer has a thickness T0 of 10 µm to 100 µm (§“(1-2) Porous Support Layer”, pg. 4, par. 7) and comprises a first resin portion 41 and a second resin portion 42 (pg. 4, par. 9). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The average pore diameter of the surface of the porous support is 2 nm or more and 100 nm or less (pg. 7, par. 1). While FURUNO identifies this surface as the “surface on the separation functional layer side” and fails to explicitly disclose whether this average pore diameter applies to the other opposite surface, porous substrate layer 4 is disclosed to comprise dense layers having a thickness T1 that “does not include the second resin portion 42 and the macro void 43” (pg. 6, par. 7). As further indicated in FIG. 1, this dense layer that excludes the second resin portion 42 and macrovoids 43 is found in elements 44 and 45 in the A-B and C-D regions, respectively. Thus, because the surface of the porous substrate layer 4 adjacent the separation functional layer has an average pore diameter as disclosed, one of ordinary skill in the art would also reasonably consider the other surface of the porous substrate layer 4 adjacent the substrate would also have a similar if not the same average pore diameter. Absent showings of unexpected results, such a claimed average pore diameter on the first surface and the second surface of the porous layers ranging from 5 nm to 50 nm is therefore prima facie obvious (MPEP 2144.05).

Finally, FURUNO discloses that under 5.5 MPa pressure, the rate of change of the thickness of the composite semipermeable membrane was measured and found to decrease by 28-40% (pg. 14, par. 5; Table 3), which reads upon the claimed range of a compression ratio of 60% or less when subjected to a pressure of 5.5 MPa. (It is noted that FURUNO discloses that the measurement of thickness change is measured based only on the porous support layer 4 whereas the claimed invention recites a composite semipermeable membrane compression ratio. As indicated in the filed disclosure, the “compression ratio” of the composite permeable membrane is only defined for the porous layer and the membrane separation layer, i.e., the substrate is not considered in the measurement of the compression ratio (p0054). While FURUNO discloses such a change of thickness for only the porous supporting layer 4, the claimed compression ratio remains anticipated or obvious over FURUNO: had FURUNO included the separation functional layer 5 thickness in their calculation, the change in thickness percentage would be even lower than the numbers reported in Table 3 (given that the separation functional layer 5 provides negligible thickness change under compression). Thus, the claimed limitation of “the composite semipermeable membrane exhibits a compression ratio of 60% or less” is obvious or read upon by FURUNO).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


	However, FURUNO discloses polyvinylidene fluoride (PVDF) as noted above, which is a semi-crystalline polymer (LIU, Introduction, pars. 1, 3, pg. 390). Furthermore, the degree of crystallinity of a polymer is considered a property inherent to PVDF-based materials. For instance, LIU discloses that PVDF is a semi-crystalline polymer with a 35-70% range in crystallinity (§Introduction, pars. 1, 3, pg. 390); this overlaps with the claimed range of a crystallinity of the crystalline polymer is 30% or more and 50% or less. As indicated by the Applicant in the instant Specification, the brittleness and permeability of the claimed composite semipermeable membrane under pressure is dependent on porosity and crystallinity (see Specification, p0035). Indeed, Applicant further specifies that the crystallinity of the polymer of the porous layer is linked with the toughness and resistance to deformation of the porous layer (p0024). Thus, a polymer having the claimed crystallinity would be expected to show a specific compression ratio with maintained permeability. Because FURUNO discloses compression ratios within the claimed range of 60% or less when subjected to a pressure of 5.5 MPa (pg. 14, par. 5; Table 3) and further discloses maintained permeability rates under compression (pg. 14, par. 9; Table 3), the claimed crystallinity range is prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention absent unexpected results beyond the expected compression ratio and maintained permeability (MPEP 2144.05). The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
Furthermore, LIU discloses that PVDF crystallinity can be controlled by a number of variables, including molecular weight, molecular weight distribution, polymerization method, and thermal history, and that crystallinity determines the mechanical properties of PVDF (§Introduction, par. 3, pg. 390). As further evidenced by SMITH, fluoropolymer compositions maintain good mechanical properties, such as toughness, at relatively low crystallinities of 5-60% (p0021, p0043). Thus, given this relationship between toughness and crystallinity, one of ordinary skill in the art would find it advantageous to use a PVDF crystallinity at the lower end of the 35-70% range disclosed by LIU as motivated by SMITH. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Regarding Claim 2, FURUNO makes obvious the claimed composite semipermeable membrane of Claim 1. FURUNO further discloses the porous support layer 4 is formed of a thermoplastic resin, i.e., a chain polymer substance, such as polyvinylidene fluoride (pg. 7, pars. 5-6).
Regarding Claim 3, FURUNO makes obvious the claimed composite semipermeable membrane of Claim 2. FURUNO further discloses the porous support layer 4 is formed of a thermoplastic resin, i.e., a chain polymer substance, such as polyvinylidene fluoride (pg. 7, pars. 5-6).
Regarding Claim 4, FURUNO makes obvious the claimed composite semipermeable membrane of Claim 1. FURUNO further discloses the porosity of porous support layer 4 is 30% or more and 70% or less (pg. 7, par. 3).

Response to Arguments
Applicant’s amendments have necessitated the withdrawal of the rejections of Claims 1-4 under 35 USC 103 as being unpatentable over FURUNO et al. (JP 2018039003A, published 15 March 2018, machine translation referenced herein) with evidentiary support from LIU et al. (Membranes, 2013, 3, pg. 389-405) and SMITH et al. (US PGPub 2005/0137371 A1). Specifically, prior art FURUNO et al. ‘003 fails to disclose or suggest the limitations requiring that the first surface of the porous layer is in direct contact with the substrate, the second surface of the porous layer is in direct contact with the membrane separation layer, and the average pore diameter of the first and second surfaces of the porous layer being from 5 nm to 50 nm. However, upon further search and consideration, new grounds of rejection have been made over FURUNO et al. (JP 2019098330A, published 24 June 2019, machine translation referenced herein) with evidentiary support from LIU et al. (Membranes, 2013, 3, pg. 389-405) and SMITH et al. (US PGPub 2005/0137371 A1).
Applicant’s arguments filed 28 February 2022 are directed toward grounds of rejection that have been withdrawn and are therefore moot.
All other arguments have been indirectly addressed.
 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777